EXHIBIT 10.11

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Fourth Amendment”), dated
as of July 15, 2011 (the “Fourth Amendment Date”), between NEW MOUNTAIN FINANCE
SPV FUNDING, L.L.C., a Delaware limited liability company (the “Borrower”),
WELLS FARGO SECURITIES, LLC, a Delaware limited liability company (the
“Administrative Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender
(the “Lender”).

 

WHEREAS, the Borrower, New Mountain Finance Holdings, L.L.C., as collateral
administrator, the Administrative Agent, the Lender, the other lenders party
from time to time thereto and Wells Fargo Bank, National Association, as
collateral custodian, are party to the Loan and Security Agreement, dated as of
October 27, 2010 (as amended by the First Amendment to Loan and Security
Agreement, dated as of December 13, 2010, the Second Amendment to Loan and
Security Agreement, dated as of March 9, 2011, and the Third Amendment to Loan
and Security Agreement, dated as of May 19, 2011, the “Loan and Security
Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower;

 

WHEREAS, the Borrower, the Administrative Agent and the Lender desire to amend
the Loan and Security Agreement, in accordance with Section 12.1 of the Loan and
Security Agreement and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                               Defined Terms.  Terms
used but not defined herein have the respective meanings given to such terms in
the Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                                               Amendments.

 

(a)                                  Section 1.1 of the Loan and Security
Agreement shall be amended by deleting clause (f) in the definition of “Eligible
Obligor” and inserting the following in lieu thereof:

 

“(f)                              where the sum of the OLB of all Eligible Loans
made to such Obligor (including any Affiliate thereof) does not exceed
$15,000,000; provided that, for up to four (4)

 

--------------------------------------------------------------------------------


 

Obligors on any Measurement Date, the sum of the OLB of all Eligible Loans made
each such Obligor may equal an amount not to exceed $18,750,000.”

 

(b)                                 Section 1.1 of the Loan and Security
Agreement shall be amended by deleting the definitions of “Facility Amount”,
“Non-Usage Fee Rate” and “Unused Facility Amount” and inserting the following in
lieu thereof:

 

““Facility Amount”:  $175,000,000, as such amount may vary from time to time
pursuant to Section 2.3 hereof; provided that on or after the earlier to occur
of the Revolving Period End Date or the Termination Date, the Facility Amount
shall mean the Advances Outstanding.”

 

““Non-Usage Fee Rate”:  (a) During the first six (6) months following the
Closing Date, 0.50%, (b) from six (6) to eight (8) months following the Closing
Date, (i) 0.50% on the first $81,666,666) of the Unused Facility Amount and (ii)
a rate per annum equal to the then- current Applicable Spread on the portion of
the Unused Facility Amount in excess of $81,666,666) and (c) thereafter, (i)
0.50% of the first $35,000,000 of the Unused Facility Amount and (ii) a rate per
annum equal to the then-current Applicable Spread on the portion of the Unused
Facility Amount in excess of $35,000,000.”

 

““Unused Facility Amount”:  At any time, (a) $175,000,000 minus (b) the Advances
Outstanding at such time.”

 

(c)                                  Annex B of the Loan and Security Agreement
shall be amended by deleting “150,000,000” and inserting “175,000,000” in lieu
thereof.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                                               The Borrower hereby
represents and warrants to the Administrative Agent and the Lender that, as of
the Fourth Amendment Date, (i) no Default, Event of Default, Change of Control
or Collateral Administrator Termination Event has occurred and is continuing and
(ii) the representations and warranties of the Borrower contained in the Loan
and Security Agreement are true and correct in all material respects on and as
of such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.                                               This Fourth Amendment
shall become effective as of the Fourth Amendment Date upon the satisfaction of
the following conditions (or until such conditions are waived in writing by the
Administrative Agent in its sole discretion):

 

(a)                                  this Fourth Amendment shall have been duly
executed by, and delivered to, the parties hereto;

 

2

--------------------------------------------------------------------------------


 

(b)                                 the Collateral Administrator on behalf of
the Borrower shall have paid, or caused to be paid, to the Administrative Agent
a structuring fee in an amount equal to $375,000;

 

(c)                                  the Administrative Agent shall have
received satisfactory evidence that the Borrower and the Collateral
Administrator have obtained all required consents and approvals of all Persons
to the execution, delivery and performance of this Fourth Amendment and the
consummation of the transactions contemplated hereby;

 

(d)                                 the Administrative Agent shall have received
the executed legal opinion or opinions of Simpson, Thacher & Bartlett LLP
counsel to the Borrower, covering authorization and enforceability of this
Fourth Amendment in form and substance acceptable to the Administrative Agent in
its reasonable discretion.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                                               Governing Law. THIS
FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.                                               Severability Clause. 
In case any provision in this Fourth Amendment shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

SECTION 5.3.                                               Ratification.  Except
as expressly amended hereby, the Loan and Security Agreement is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Fourth Amendment shall form a part
of the Loan and Security Agreement for all purposes.

 

SECTION 5.4.                                               Counterparts.  The
parties hereto may sign one or more copies of this Fourth Amendment in
counterparts, all of which together shall constitute one and the same
agreement.  Delivery of an executed signature page of this Fourth Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 5.5.                                               Headings.  The
headings of the Articles and Sections in this Fourth Amendment are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

 

[SIGNATURES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the Fourth Amendment Date.

 

 

 

NEW MOUNTAIN FINANCE SPV FUNDING, L.L.C., as the Borrower

 

 

 

 

 

By: New Mountain Finance Holdings, L.L.C., its managing member

 

 

 

 

 

 

 

By:

/s/ Adam Weinstein

 

Name: Adam Weinstein

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Louis Allan Schmitt

 

 

Name:  Louis Allan Schmitt

 

 

Title:  Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title:  Director

 

[Signature Page to Fourth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------